UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 10/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Dynamic Bond Fund ANNUAL REPORT October 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H EF U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 44 Officers of the Fund 46 F O R M O R EI N F O R M AT I O N Back Cover Dreyfus Global Dynamic Bond Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Dynamic Bond Fund, covering the 12-month period from November 1, 2015 through October 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally advanced over the reporting period in the midst of heightened market volatility stemming from various global economic developments. Toward the end of 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs in July and August before moderating as a result of uncertainty regarding U.S. elections and potential rate hikes. In the bond market, yields of high-quality sovereign bonds generally moved lower and their prices increased in response to robust investor demand for current income in a low interest rate environment. The outcome of the U.S. presidential election and ongoing global economic headwinds suggest that uncertainty will persist in the financial markets over the foreseeable future. Some asset classes and industry groups may benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation November 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2015 through October 31, 2016, as provided by Paul Brain, Howard Cunningham, and Jonathan Day, Portfolio Managers of Newton Investment Management (North America) Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2016, Dreyfus Global Dynamic Bond Fund’s Class A shares produced a total return of 3.20%, Class C shares returned 2.47%, Class I shares returned 3.52%, and Class Y shares returned 3.54%. 1 In comparison, the fund’s benchmark, the Citi 1-Month Treasury Bill Index (the “Index”), produced a total return of 0.18% for the same period. 2 Higher-quality bonds generally benefited during the reporting period from falling long-term interest rates, and lower-quality securities erased previous losses during a rally over the spring and summer of 2016. The fund outperformed its benchmark, mainly due to our sector allocation and currency strategies. The Fund’s Investment Approach The fund seeks total return (consisting of income and capital appreciation). To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds and other instruments that provide investment exposure to global bond markets, including developed and emerging capital markets. We employ a dynamic, benchmark unconstrained approach in allocating the fund’s assets globally, among government bonds, emerging market sovereign debt, investment grade and high yield corporate instruments, and currencies. We combine a top-down approach, emphasizing global economic trends and current investment themes, with bottom-up security selection based on fundamental research to allocate the fund’s investments. In choosing investments, we consider key trends in global economic variables, investment themes, relative valuations of debt securities and cash, long-term trends in currency movements, and company fundamentals. Robust Investor Demand Supported Global Bond Prices Global economic concerns sparked heightened bond market turbulence over the final months of 2015. Sluggish growth in Europe and Japan and falling commodity prices caused investors to flock to traditional safe havens, hurting riskier emerging market and corporate bonds while sending prices of high-quality sovereign bonds higher. Investors also anticipated that U.S. monetary policymakers would raise short-term interest rates, as indeed they did in December 2015, a move that many worried could weigh on the U.S. and global economies. Investor sentiment changed dramatically in mid-February 2016 when U.S. policymakers indicated that they would delay additional rate hikes, commodity prices began to rebound, several central banks announced new stimulus measures, and foreign currencies gained value against the U.S. dollar. The Bank of Japan and European Central Bank adopted negative short-term interest rates, a move that drove international fixed-income investors to higher-yielding market sectors such as corporate-backed securities, emerging market bonds, and U.S. government securities. In June and early July, concerns surrounding a referendum in the United Kingdom to leave the European Union produced renewed market volatility. Yet, higher-yielding bond market sectors quickly rebounded amid robust demand from international investors seeking more competitive yields than were available from sovereign bonds in overseas markets. Bonds gave back some of the previous gains in October as uncertainty intensified in advance of U.S. elections. 3 DISCUSSION OF FUND PERFORMANCE (continued) Currencies and Riskier Market Sectors Buoyed Fund Results A bias towards high-quality government and corporate bonds helped cushion the impact of declining markets early in the reporting period. However, higher short-term U.S. interest rates initially hurt long-dated U.S. Treasuries and other government bonds. The resulting weakness was partly offset at the time by selective exposure to short-dated emerging market sovereign bonds and investment-grade credits. When investor sentiment began to improve in February, the fund benefited from a more favorable backdrop by modestly increasing its exposure to riskier assets, including emerging-market bonds. Meanwhile, a more constructive duration posture helped the fund benefit from falling long-term interest rates. In addition, a modest increase in exposure to high yield bonds helped the fund participate more fully in their rally. The fund’s net currency strategies also added value over the reporting period. Short Australian dollar/Asian currency positions against a long Japanese yen position enabled the fund to profit from related volatility in the Chinese renminbi. Short and long positions in various emerging-markets currencies and a bias to the U.S. dollar over European currencies also fared relatively well. Finally, short positions in ten-year U.S. Treasury futures contracts increased exposure to Treasury Inflation Protected Securities, and the sale of longer-term sovereign bonds helped mitigate rising inflation expectations towards the end of the reporting period. A More Cautious Investment Posture With economic growth weak and inflation subdued, we expect most of the world’s major central banks to maintain accommodative monetary policies. Expectations of renewed U.S. infrastructure spending and the fading effects of previous energy price declines could make high-quality sovereign bonds vulnerable to higher inflation expectations. Therefore, we currently intend to limit the fund’s duration exposure while maintaining positions in inflation-linked securities. In currency markets, expectations of U.S. economic growth may favor the U.S. dollar, while European and emerging market currencies seem vulnerable to economic and political uncertainty. November 15, 2016 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Citi 1-Month Treasury Bill Index is a market value-weighted index of public obligations of the U.S. Treasury with maturities of 30 days. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Global Dynamic Bond Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Citi 1-Month Treasury Bill Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Global Dynamic Bond Fund on 3/25/11 (inception date) to a $10,000 investment made in the Citi 1-Month Treasury Bill Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a market value-weighted index of public obligations of the U.S. Treasury with maturities of 30 days. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 10/31/16 Inception Date 1 Year 5 Years From Inception Class A shares with maximum sales charge (4.5%) 3/25/11 -1.43% 2.21% 2.13% without sales charge 3/25/11 3.20% 3.15% 2.97% Class C shares with applicable redemption charge † 3/25/11 1.47% 2.39% 2.20% without redemption 3/25/11 2.47% 2.39% 2.20% Class I shares 3/25/11 3.52% 3.40% 3.22% Class Y shares 7/1/13 3.54% 3.35% †† 3.15% †† Citi 1- Month Treasury Bill Index 3/31/11 0.18% 0.06% 0.06% ††† Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. ††† For comparative purposes, the value of the Index as of 3/31/11 is used as the beginning value on 3/25/11. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Dynamic Bond Fund from May 1, 2016 to October 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.70% for Class C, .70% for Class I and .70% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS October 31, 2016 Bonds and Notes - 91.2% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Consumer Discretionary - 7.4% Bertelsmann SE & Co., Jr. Sub. Notes EUR 3.50 4/23/75 200,000 b 214,922 CPUK Finance, Scd. Notes GBP 7.00 2/28/42 100,000 129,952 CPUK Finance, Sr. Scd. Notes GBP 2.67 2/28/42 200,000 252,673 Daimler Finance North America, Gtd. Notes 1.88 1/11/18 300,000 301,538 DISH DBS, Gtd. Notes 4.63 7/15/17 140,000 142,975 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 98,000 131,660 Fiat Chrysler Finance Europe, Gtd. Notes EUR 7.00 3/23/17 100,000 112,625 InterContinental Hotels Group, Gtd. Notes GBP 6.00 12/9/16 200,000 245,991 John Lewis, Sr. Unscd. Notes GBP 8.38 4/8/19 175,000 248,494 Mitchells & Butlers Finance, Asset-Backed Bonds, Ser. B2 GBP 6.01 12/15/30 181,059 257,693 Motability Operations Group, Gtd. Notes EUR 1.63 6/9/23 100,000 117,209 New Look Secured Issuer, Sr. Scd. Bonds GBP 6.50 7/1/22 100,000 110,261 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 5.25 11/4/19 1,000,000 114,037 Unitymedia Hessen, Sr. Scd. Bonds EUR 4.00 1/15/25 115,000 130,818 Unitymedia Hessen, Sr. Scd. Bonds EUR 6.25 1/15/29 100,000 122,291 Virgin Media Finance, Gtd. Notes EUR 4.50 1/15/25 100,000 109,309 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.25 3/28/29 100,000 128,726 Consumer Staples - 4.2% Agrokor dd, Gtd. Notes EUR 9.13 2/1/20 100,000 114,441 Anheuser-Busch InBev, Gtd. Notes GBP 6.50 6/23/17 110,000 139,419 Anheuser-Busch InBev, Gtd. Notes EUR 0.88 3/17/22 110,000 124,325 Anheuser-Busch InBev Finance, Gtd. Notes 1.90 2/1/19 130,000 130,930 Barry Callebaut Services, Gtd. Bonds EUR 2.38 5/24/24 100,000 115,131 Coca-Cola European Partners, Gtd. Bonds EUR 0.75 2/24/22 210,000 233,817 Constellation Brands, Gtd. Notes 7.25 5/15/17 130,000 134,387 DS Services of America, Scd. Notes 10.00 9/1/21 78,000 c 86,970 8 Bonds and Notes - 91.2% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Consumer Staples - 4.2% (continued) Fomento Economico Mexicano, Sr. Unscd. Bonds EUR 1.75 3/20/23 207,000 240,790 PepsiCo, Sr. Unscd. Notes 1.13 7/17/17 218,000 b 218,309 Smithfield Foods, Sr. Unscd. Notes 7.75 7/1/17 70,000 72,712 Energy - 2.2% BG Energy Capital, Gtd. Notes GBP 6.50 11/30/72 155,000 b 199,743 BP Capital Markets, Gtd. Notes GBP 4.33 12/10/18 100,000 131,070 Petrobras Global Finance, Gtd. Notes 7.88 3/15/19 95,000 102,362 Petrobras Global Finance, Gtd. Notes 6.75 1/27/41 130,000 115,823 Shell International Finance, Gtd. Notes 1.27 5/11/20 287,000 b 287,465 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,017 Financials - 20.2% Abbey National Treasury Services, Covered Notes GBP 0.70 1/20/17 100,000 b 122,452 Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 115,919 Aquarius & Investments, Jr. Sub. Notes 8.25 9/29/49 200,000 b 215,354 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 33,511 46,475 Banca Carige, Govt. Gtd. Bonds EUR 6.75 3/20/17 200,000 225,428 Banca Monte dei Paschi di Siena, Govt. Gtd. Bonds EUR 3.50 3/20/17 200,000 222,352 Bank of England Euro Note, Sr. Unscd. Notes 1.25 3/14/19 260,000 260,565 Barclays Bank, Sub. Notes EUR 6.00 1/23/18 90,000 105,748 BNG Bank, Sr. Unscd. Notes 1.10 5/15/18 200,000 b 200,656 Citigroup, Sub. Notes 5.50 9/13/25 160,000 180,600 Close Brothers Finance, Gtd. Notes GBP 3.88 6/27/21 200,000 265,825 Close Brothers Finance, Gtd. Notes GBP 2.75 10/19/26 141,000 169,675 Commonwealth Bank of Australia, Covered Bonds 2.13 7/22/20 250,000 253,479 Cooperatieve Rabobank, Sr. Unscd. Notes AUD 7.25 4/20/18 250,000 203,153 Coventry Building Society, Covered Bonds GBP 0.68 3/17/20 100,000 b 122,279 Coventry Building Society, Sr. Unscd. Notes EUR 2.50 11/18/20 200,000 236,173 Danske Bank, Sub. Notes GBP 5.38 9/29/21 90,000 b 116,987 9 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 91.2% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Financials - 20.2% (continued) Dexia Credit Local, Govt. Gtd. Notes 2.25 1/30/19 250,000 253,405 DNB Bank, Sub. Notes EUR 4.75 3/8/22 200,000 b 223,243 HSBC Bank, Sub. Notes GBP 5.38 11/4/30 45,000 b 60,935 HSBC Holdings, Sub. Notes GBP 6.38 10/18/22 150,000 b 191,081 JPMorgan Chase & Co, Sr. Unscd. Notes 2.09 10/29/20 163,000 b 165,302 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes NZD 4.00 1/30/20 250,000 185,651 Lloyds Bank, Jr. Sub. Notes EUR 13.00 1/29/49 66,000 105,055 Lloyds Bank, Sub. Notes 9.88 12/16/21 185,000 b 187,412 Lloyds Bank, Sub. Notes AUD 13.00 12/19/21 65,000 b 50,027 Nationwide Building Society, Covered Bonds GBP 0.60 7/17/17 100,000 b 122,473 Nationwide Building Society, Jr. Sub. Notes GBP 6.88 12/29/49 100,000 b 120,871 New Red Finance, Scd. Notes 6.00 4/1/22 180,000 c 188,730 New York Life Global Funding, Scd. Notes 1.70 9/14/21 280,000 277,421 Royal Bank of Canada, Covered Bonds 2.00 10/1/18 125,000 126,461 Royal Bank of Canada, Covered Bonds 1.88 2/5/20 280,000 282,175 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 250,000 b 256,684 Royal Bank of Scotland, Sub. Notes EUR 10.50 3/16/22 100,000 b 113,806 RSA Insurance Group, Gtd. Notes GBP 9.38 5/20/39 140,000 b 199,313 Santander UK, Sub. Notes GBP 9.63 10/30/23 50,000 b 69,656 Silverback Finance,
